Exhibit 10.25

 

NEUROBIOLOGICAL TECHNOLOGIES, INC.

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of
April 1, 2003 (the “Effective Date”) by and between NEUROBIOLOGICAL
TECHNOLOGIES, INC., a Delaware corporation (“NTI”) and Paul E. Freiman
(“Freiman”).

 

BACKGROUND

 

A. WHEREAS, Freiman currently has an Employment Agreement with NTI entered into
as of June 10, 2002 (the “Prior Agreement”);

 

B. WHEREAS, pursuant to the Prior Agreement, Freiman received a bonus for
agreeing to remain as NTI’s President and Chief Executive Officer through
March 10, 2003; and

 

C. WHEREAS, NTI desires to incentivize Freiman to remain as President and Chief
Executive Officer of NTI on the terms and subject to the conditions set forth in
this Agreement.

 

THE PARTIES AGREE AS FOLLOWS:

 

1. Positions and Duties.

 

1.1 President and Chief Executive Officer. Freiman shall be employed by NTI as
its President and Chief Executive Officer, and NTI agrees to employ and retain
Freiman in such capacity.

 

1.2 Duties. Freiman shall devote all of his business time, energy, and skill to
the affairs of NTI; provided, however, that reasonable time for personal
business, charitable or professional activities shall be permitted, so long as
such activities do not materially interfere with Freiman’s performance of
services under this Agreement.

 

2. Terms of Employment.

 

2.1 Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

 

(a) “Accrued Compensation” shall mean any accrued Total Cash Compensation, any
benefits under any plan of NTI in which Freiman is a participant to the full
extent of Freiman’s rights under such plans, any accrued vacation pay, and any
appropriate business expenses incurred by Freiman in connection with the
performance of Freiman’s duties hereunder, all to the extent unpaid on the date
of termination.

 

(b) “Base Salary” shall have the meaning set forth in Section 3.1 hereof.

 

(c) “Termination For Cause” means termination by NTI of Freiman’s employment by
reason of Freiman’s dishonesty or fraud, gross negligence in the performance of
his duties hereunder, material breach of this Agreement, intentional engagement
in acts seriously detrimental to NTI’s operations, or conviction of a felony
involving moral turpitude.

 

(d) “Termination Other Than For Cause” means termination by NTI of Freiman’s
employment for any reason other than as specified in Sections 2.1, (d) or
(f) hereof.

 

(e) “Total Cash Compensation” shall mean Freiman’s Base Salary (as defined in
Section 3.1) plus any cash bonuses, commissions or similar payment accrued
during any single calendar year.



--------------------------------------------------------------------------------

(f) “Voluntary Termination” means termination of Freiman’s employment by the
voluntary action of Freiman.

 

2.2 Employee at Will. Freiman is an “at will” employee of NTI, and Freiman’s
employment may be terminated at any time upon a Termination For Cause or a
Termination Other Than For Cause by the giving of written notice thereof to
Freiman, subject to the terms and conditions of this Agreement.

 

2.3 Termination For Cause. Upon Termination For Cause, NTI shall pay Freiman
Accrued Compensation, if any, and Freiman shall refund the Retention Bonus
within 30 days of such termination.

 

2.4 Termination Other Than For Cause. Upon Termination Other Than For Cause, NTI
shall pay Freiman all Accrued Compensation.

 

2.5 Voluntary Termination. Freiman shall have the right to effect a Voluntary
Termination by giving at least 30 days advance written notice to NTI. During
such period, Freiman shall continue to receive regularly scheduled Base Salary
payments and benefits. Following the effective date of a Voluntary Termination,
NTI shall pay Freiman Accrued Compensation, if any, and, if such Voluntary
Termination occurs during the Term of this Agreement, then Freiman shall refund
the Retention Bonus within 30 days of such termination.

 

2.6 Timing of Termination Payments. Unless expressly provided otherwise, the
foregoing termination payments shall be made at the usual and agreed times
provided for in Section 3.1 of this Agreement.

 

3. Compensation and Benefits.

 

3.1 Base Salary. As payment for the services to be rendered by Freiman as
provided in Section 1 and subject to the provisions of Section 2 of this
Agreement, NTI shall pay Freiman a Base Salary (“Base Salary”) at the rate of
$200,000 per year, payable on NTI’s normal payroll schedule.

 

3.2 Additional Benefits.

 

(a) Benefit Plans. Freiman shall be eligible to participate in NTI’s benefit
plans as are now generally available or later made generally available to senior
officers of NTI, including, without limitation, medical, dental, life, and
disability insurance plans.

 

(b) Expense Reimbursement. NTI agrees to reimburse Freiman for all reasonable,
ordinary and necessary travel and entertainment expenses incurred by Freiman
conjunction with his services to NTI consistent with NTI’s standard
reimbursement policies. NTI shall pay travel costs incurred by Freiman in
conjunction with his services to NTI consistent with NTI’s standard travel
policy.

 

(c) Vacation. Freiman shall be entitled, without loss of compensation, to the
amount of vacation per year generally available or later made generally
available to senior officers of NTI.

 

3.3 Retention Bonus. In exchange for Freiman’s commitment to the Term of this
Agreement, NTI shall pay Freiman a Retention Bonus (“Retention Bonus”) of
$200,000 on the Effective Date of this Agreement. Freiman acknowledges and
agrees that payment of the Retention Bonus is a material element of this
Agreement and is in consideration for Freiman’s commitment, and without such
commitment, NTI would not have paid the Retention Bonus. Freiman acknowledges
his obligation to refund the entire Retention Bonus as provided for in Sections
2.3 and 2.5 of this Agreement.

 

3.4 Bonus. Freiman shall participate in any management bonus plan adopted by NTI
on terms comparable to other senior officers of NTI.

 

4. Miscellaneous.

 

4.1 Waiver. The waiver of the breach of any provision of this Agreement shall
not operate or be construed as a waiver of any subsequent breach of the same or
other provision hereof.

 

2



--------------------------------------------------------------------------------

4.2 Notices. All notices and other communications under this Agreement shall be
in writing and shall be given by personal or courier delivery, facsimile or
first class mail, certified or registered with return receipt requested, and
shall be deemed to have been duly given upon receipt if personally delivered or
delivered by courier, on the date of transmission if transmitted by facsimile,
or three days after mailing if mailed, to the addresses of NTI and Freiman
contained in the records of NTI at the time of such notice. Any party may change
such party’s address for notices by notice duly given pursuant to this
Section 4.2.

 

4.3 Term of the Agreement; Renewal of the Agreement. The Term of this Agreement
(“Term”) will commence on the Effective Date and will continue for a period of
one year.

 

4.4 Headings. The section headings used in this Agreement are intended for
convenience of reference and shall not by themselves determine the construction
or interpretation of any provision of this Agreement.

 

4.5 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California applicable to contracts
entered into and wholly to be performed within the State of California by
California residents.

 

4.6 Arbitration. Any controversy or claim arising out of, or relating to, this
Agreement or the breach of this Agreement will be settled by arbitration by, and
in accordance with the applicable National Rules for the Resolution of
Employment Disputes of the American Arbitration Association and judgment upon
the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction. The arbitrator(s) will have the right to assess, against a party
or among the parties, as the arbitrator(s) deem reasonable, (a) administrative
fees of the American Arbitration Association, (b) compensation, if any, to the
arbitrator(s) and (c) attorneys’ fees incurred by a party. Arbitration hearings
will be held in San Francisco, California. The provisions of California Code of
Civil Procedure Section 1283.05 will apply to any arbitration.

 

4.7 Survival of Obligations. This Agreement shall be binding upon and inure to
the benefit of the executors, administrators, heirs, successors, and assigns of
the parties; provided, however, that except as herein expressly provided, this
Agreement shall not be assignable either by NTI (except to an affiliate or
successor of NTI) or by Freiman without the prior written consent of the other
party.

 

4.8 Counterparts. This Agreement may be executed in one or more counterparts,
all of which taken together shall constitute one and the same Agreement.

 

4.9 Withholding. All sums payable to Freiman hereunder shall be reduced by all
federal, state, local, and other withholdings and similar taxes and payments
required by applicable law.

 

4.10 Enforcement. If any portion of this Agreement is determined to be invalid
or unenforceable, such portion shall be adjusted, rather than voided, to achieve
the intent of the parties to the extent possible, and the remainder shall be
enforced to the maximum extent possible.

 

4.11 Entire Agreement; Modifications. Except as otherwise provided herein or in
the exhibits hereto, this Agreement represents the entire understanding among
the parties with respect to the subject matter of this Agreement, and this
Agreement supersedes any and all prior and contemporaneous understandings,
agreements, plans, and negotiations, whether written or oral, with respect to
the subject matter hereof, including, without limitation, any understandings,
agreements, or obligations respecting any past or future compensation, bonuses,
reimbursements, or other payments to Freiman from NTI. All modifications to the
Agreement must be in writing and signed by each of the parties hereto.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date set forth in the first paragraph.

 

NEUROBIOLOGICAL TECHNOLOGIES, INC. By:   /s/    ABRAHAM E. COHEN Title:  
Chairman of the Board     /s/    PAUL E. FREIMAN     Paul E. Freiman

 

4



--------------------------------------------------------------------------------

Amendment to Employment Agreement

Between Neurobiological Technologies, Inc. and Paul E. Freiman

 

On September 22, 2005, the Compensation Committee of the Board of Directors
approved an amendment to the employment agreement, dated April 1, 2003, between
Paul E. Freiman and the registrant (the “Agreement”). Pursuant to this
amendment, “Base Salary,” as defined in Section 3.1 of the Agreement, was
increased to $375,000, effective as of September 1, 2005.